EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant representative, Mr. Rafael Rodriquez Muriel (Reg. No. 69,980), dated 08/08/2022 and an interview with Mr. Rafael Rodriquez Muriel on 08/08/2022. 

The application has been amended as follows: 
Please amend the claims filed on 07/07/2022 as follows. 
1. (Currently amended) A method for mobile payment, wherein the 
receiving, by an application service, a check-in request from a mobile software application running on a mobile device of a user, wherein the check-in request comprises a point of sale terminal identifier number related to a point of sale terminal; 
wherein the mobile software application provides access to a user's source of funds information of the user;
receiving, by the application service, a check-in verification request from the point of sale terminal through an Electronic Funds Transfer processing and switching system and a software communication gateway; 
wherein the check-in verification request contains a virtual Bank Identification Number and the point of sale terminal identification number;
determining, by the application service, that the user is checked in by verifyingthat the point of sale terminal identification number received from the mobile software application in the check-in request and the point of sale terminal identification number received from the point of sale terminal in the check-in verification request match; 
based on the determination, sending, by verification request to the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway; 
in response to the confirmation of the check-in verification request, receiving, by the application service, a payment authorization request from the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway; 
sending, by the application service, the payment authorization request to the mobile software application; 
in response to sending the payment authorization request to the mobile software application, receiving, by the application service, a payment authorization from the mobile software application; 
wherein the payment authorization includes the user's source of funds information; 
sending, by the 
in response to sending the payment authorization to the user’s source of funds, receiving, by the application service, a payment confirmation from the user's source of funds through the Electronic Funds Transfer processing and switching system and the software communication gateway;
sending, by 
sending, by 
receiving, by the application service, an acknowledgement receipt of the payment confirmation from the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway.
2. (Currently amended) The method of claim 1, wherein receiving the check-in request from the mobile software application further comprises: 
scanning, by the mobile software application, a matrix code associated with the point of sale terminal, wherein the scanned matrix code comprises the point of sale identification number of the point of sale terminal.
3. (Currently amended) The method of claim 1, wherein the received is manually entered by the user via the mobile software application 
4. (Currently amended) The method of claim 1, wherein the received check-in verification request from the point of sale terminal comprises displaying, by the point of sale terminal, a manual section option for check-in for the user 
5. (Currently amended) The method of claim 1, before the sending of the payment authorization to the user's source of funds, the method further comprising: 
confirming, by the mobile software application, a final purchase amount; and 
adding a tip, by the mobile software application;
wherein the received payment authorization from the mobile software application comprises the final purchase amount and the added tip 
6. (Currently amended) The method of claim 1, further comprising: 
receiving, by the point of sale terminal, the payment confirmation;
in response to the received payment confirmation, printing, by the point of sale terminal, a transaction receipt
7. (Currently amended) The method of claim [[1]] 6, further comprising: 
sending, by the point of sale terminal, [[a]] the transaction receipt through email to the user throughthe application service. 
8. (Currently amended) The method of claim 5, further comprising: 
adding, by the application service, one or more additional charges to the the sent to the user’s source of funds further comprises the 
9. (Currently amended) The method of claim 1, further comprising:
sending, by the application service, the 
10. (Currently amended) The method of claim 1, wherein the 
11. (Currently amended) A system for mobile payment, wherein said method does not require providing a user's source of funds information to a point of sale terminal, comprising:
a point of sale terminal;
a software communication gateway;
an electronic funds transfer software module related to an Electronic Funds Transfer processing and switching system;
a mobile software application running on a mobile device;
an application service, comprising a computer processor and a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium storing the computer processor cause the computer processor to execute the steps of:
		receiving, a check-in request from the mobile software application, wherein the check-in request comprises a point of sale terminal identifier number related to a point of sale terminal; 
wherein the mobile software application provides access to a user's source of funds information of the user;
receiving
wherein the check-in verification request contains a virtual Bank Identification Number and the point of sale terminal identification number;
determining that the user is checked in by verifyingthat the point of sale terminal identification number received from the mobile software application in the check-in request and the point of sale terminal identification number received from the point of sale terminal in the check-in verification request match; 
based on the determination, sending
in response to the confirmation of the check-in request, receiving
sending
in response to sending the payment authorization request to the mobile software application, receiving
wherein the payment authorization includes the user's source of funds information; 
sendingthe 
in response to sending the payment authorization to the user’s source of funds, receiving
sending
sending
receiving
12. (Currently amended) The system of claim 11, wherein the point of sale terminal identification number is obtained from a matrix code associated with the point of sale terminal.
13. (Currently amended) The system of claim 11, wherein the received is manually entered by the user via the mobile software application 
14. (Currently amended) The system of claim 11, 
wherein the received payment authorization from the mobile software application comprises a final purchase amount and a tip ; and
wherein the final purchase amount and the tip are confirmed by the user via the mobile software application.
15. (Currently amended) The system of claim 11, wherein the 
16. (Currently amended) The system of claim 11, wherein the point of sale terminal is further configured to send a transaction receipt through email to the userthrough the application service.
17. (Currently amended) The system of claim 14, wherein the instructions that, when executed by the computer processor, further cause the computer processor to execute the steps of : 
adding one or more additional charges to the the the sent to the user’s source of funds further comprises the 
18. (Currently amended) The system of claim 11, the instructions that, when executed by the computer processor, further cause the computer processor to execute the steps of: 
sending the 
19. (Currently amended) The system of claim 11, wherein the 

Reasons for Allowance
The application is directed to security. The instant claims are directed to a method and a system for mobile payment without requiring providing a user’s source of funds information to a point of sale terminal. Specifically, applicant teaches the application service receiving from the mobile software application a check-in request comprising a point of sale terminal identifier number related to the point of sale terminal, receiving from the point of sale terminal a check-in verification request comprising the point of sale terminal identification number, determining that the user is checked in, sending a response of the check-in verification request to the point of sale terminal, receiving a payment authorization request from the point of sale terminal, sending the payment authorization request to the mobile software application, receiving a payment authorization from the mobile software application, sending the payment confirmation to the mobile software application and the point of sale terminal. However, this is taught by Celkonas (US 2014/0058862A1: ¶¶52-62).  Furthermore, applicant teaches the system comprising a point of sale terminal, a software communication gateway, an electronic funds transfer software module, a mobile software application running on a mobile device and an applications service verifying that the point of sale terminal identification number received from the mobile software application in the request and the point of sale terminal identification number received from the point of sale terminal in the verification request match, sending the payment authorization to the user's source of funds, receiving a payment confirmation from the user's source of funds, sending the payment confirmation to the mobile software application and the point of sale terminal. However, this is taught by Luciani (US 2015/0058145A1: ¶¶4, 12, 15, 30, 32, claims 1 and 2).  Additionally, applicant teaches receiving an acknowledgement receipt of the payment confirmation from the point of sale terminal. However, this is taught by Parker (US 9,928,493B2: 21:42-22:14)

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…receiving…a check-in request from a mobile software application running on a mobile device of a user, wherein the check-in request comprises a point of sale terminal identifier number related to a point of sale terminal, wherein the mobile software application provides access to a user’s source of funds information of the user; 
receiving…a check-in verification request from the point of sale terminal through an Electronic Funds Transfer processing and switching system and a software communication gateway, wherein the check-in verification request contains…the point of sale terminal identification number;
determining…that the user is checked in by verifying that the point of sale terminal identification number received from the mobile software application in the check-in request and the point of sale terminal identification number received from the point of sale terminal in the check-in verification request match; 
based on the determination, sending…a confirmation of the check-in verification request to the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway; 
in response to the confirmation of the check-in verification request, receiving…a payment authorization request from the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway; 
sending…the payment authorization request to the mobile software application; 
in response to sending the payment authorization request to the mobile software application, receiving…a payment authorization from the mobile software application;
wherein the payment authorization includes the user’s source of funds information; 
sending…the payment authorization to the user's source of funds through the Electronic Funds Transfer processing and switching system and the software communication gateway; 
in response to sending the payment authorization to the user’s source of funds, receiving…a payment confirmation from the user's source of funds through the Electronic Funds Transfer processing and switching system and the software communication gateway…
sending…the payment confirmation to the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway; and 
receiving…an acknowledgement receipt of the payment confirmation from the point of sale terminal through the Electronic Funds Transfer processing and switching system and the software communication gateway.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685